919 N.E.2d 537 (2010)
In the Matter of Daniel CUELLER, Respondent.
No. 49S00-0411-DI-475.
Supreme Court of Indiana.
January 7, 2010.

PUBLISHED ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
On February 27, 2008, this Court suspended Respondent from the practice of *538 law for a period of six months, all but 30 days of which was stayed provided that Respondent complied with certain terms and conditions of probation for a period of 18 months. On December 9, 2009, Respondent filed an application for termination of probation representing that Respondent has successfully completed the term of probation. On December 14, 2009, the Indiana Supreme Court Disciplinary Commission filed a "No Objection to Termination of Probation," stating Respondent has complied with all the terms of probation and asking that Respondent be allowed to return to the unconditional practice of law.
Being duly advised, the Court GRANTS the application and ORDERS that Respondent be released from disciplinary probation and unconditionally reinstated to the practice of law in this State effective immediately.
All Justices concur.